Case 1:19-cv-03635-WJM-NRN Document 43 Filed 09/30/20 USDC Colorado Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-03635-WJM-NRN

  POPSOCKETS LLC,

  Plaintiff,

  v.

  JACOB GANCFRIED,
  RACHEL GANCFRIED,
  CRYSTAL HANDCUT INC,
  CRYSTAL DEALS INC, and
  JOHN DOES 1-10, individually or as corporate/business entities,

  Defendants.

                                      MINUTE ORDER

  Entered by Magistrate Judge N. Reid Neureiter

        In light of the Notice of Settlement (Dkt. #42), the Status Conference set on
  October 1, 2020 at 10:30 a.m. is VACATED.

          The parties are directed to submit dismissal papers no later than October 30,
  2020.

  Date: September 30, 2020
